 EXHIBIT 10.3

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $27,000.00

 

 

AGRITEK HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE MARCH 30, 2016

 

 

FOR VALUE RECEIVED, Agritek Holdings, Inc. (the “Company”) promises to pay to
the order of GW HOLDING GROUP, LLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of Twenty Seven Thousand
Dollars exactly (U.S. $27,000.00) on March 30, 2016 ("Maturity Date") and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on March 30, 2015. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 137 Montague Street, Suite #291, Brooklyn, NY 11201,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4. (a) The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock") at a
price ("Conversion Price") for each share of Common Stock equal to 58% of the
lowest closing bid price of the Common Stock as reported on the National
Quotations Bureau OTCQB exchange which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future ("Exchange"),
for the eighteen prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Conversion is
delivered by fax or other electronic method of communication to the Company
after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to
include the same day closing price). If the shares have not been delivered
within 3 business days, the Notice of Conversion may be rescinded. Such
conversion shall be effectuated by the Company delivering the shares of Common
Stock to the Holder within 3 business days of receipt by the Company of the
Notice of Conversion. Once the Holder has received such shares of Common Stock,
the Holder shall surrender this Note to the Company, executed by the Holder
evidencing such Holder's intention to convert this Note or a specified portion
hereof, and accompanied by proper assignment hereof in blank. Accrued, but
unpaid interest shall be subject to conversion. No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. In the event the
Company experiences a DTC “Chill” on its shares, the conversion price shall be
decreased to 48% instead of 58% while that “Chill” is in effect. In no event
shall the Holder be allowed to effect a conversion if such conversion, along
with all other shares of Company Common Stock beneficially owned by the Holder
and its affiliates would exceed 9.9% of the outstanding shares of the Common
Stock of the Company.

 

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 8% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c) The Notes may be prepaid with the following penalties:

PREPAY DATE PREPAY AMOUNT < 30 days 118% of principal plus accrued interest 31-
60 days 124% of principal plus accrued interest 61-90 days 130% of principal
plus accrued interest 91-120 days 136% of principal plus accrued interest
121-150 days 142% of principal plus accrued interest 151-180 days 148% of
principal plus accrued interest

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within 3 days of giving notice of redemption of the right to redeem
shall be null and void.

 

(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(e) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h) The Company shall have defaulted on or breached any term of any other note
of similar debt instrument into which the Company has entered and failed to cure
such default within the appropriate grace period; or

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTCBB exchange) or, if the Common Stock trades on an exchange, then trading
in the Common Stock shall be suspended for more than 10 consecutive days;

 

(j) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board;

 

(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l) The Company shall not replenish the reserve set forth in Section 12, within
3 business days of the request of the Holder.

 

(m) The Company shall not be “current” in its filings with the Securities and
Exchange Commission; or

 

(n) The Company shall lose the “bid” price for its stock in a market (including
the OTCQB marketplace or other exchange).

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

 

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

11. The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell issuer. Further. The Company will instruct
its counsel to either (i) write a 144 opinion to allow for salability of the
conversion shares or (ii) accept such opinion from Holder’s counsel.

12. The Company shall issue irrevocable transfer agent instructions reserving
9,310,000 shares of its Common Stock for conversions under this Note (the “Share
Reserve”). Upon full conversion of this Note, any shares remaining in the Share
Reserve shall be cancelled. The Company shall pay all costs associated with
issuing and delivering the shares. The company should at all times reserve a
minimum of four times the amount of shares required if the note would be fully
converted.  The Holder may reasonably request increases from time to time to
reserve such amounts.

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

Dated: __________________

 

 

 

AGRITEK HOLDINGS, INC.

By: __________________________________

Title: _________________________________

 

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Agritek Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: _______________________________________________________

Applicable Conversion Price: ________________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

_______________________________________________________________

 

SSN or EIN: ________________________

Shares are to be registered in the following name:
_________________________________

 

Name: _________________________________________________________________

Address: _______________________________________________________________

Tel: _______________________________

Fax: _______________________________

SSN or EIN: _________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: __________________________________________________________

Address: _______________________________________________________________

 

 

